Case 2:21-cv-00335-JLS-MAA Document 13 Filed 08/26/21 Page 1 of 2 Page ID #:75

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No.: 2:21-cv-00335-JLS-MAA                                                Date: August 26, 2021
Title:    Sharvon Edward Fredrick v. Warden


Present:     The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Muñoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Petitioner:                  Attorneys Present for Respondent:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why Petition Should Not Be
                                        Dismissed for Failure to Prosecute

                                                   Background

        On January 12, 2021, the Court received and filed Petitioner Sharvon Edward Fredrick’s
(“Petitioner”) pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (“Section
2254”) (“Petition”). (Pet., ECF No. 1.) While the Petition is difficult to comprehend, Petitioner
appears to raise claims based on the COVID-19 pandemic, making references to COVID-19,
vaccines, and face masks. (See id. at 2–6.)1

        On January 29, 2021, the Court issued an Order identifying the following procedural defects
with the Petition and ordering Petitioner to respond by March 2, 2021: (1) the Petition appears to
challenge Petitioner’s conditions of confinement rather than raising claims that are cognizable in
habeas corpus proceedings, and (2) Petitioner’s claims are largely unintelligible and appear to be
frivolous. (Jan. 29, 21 Or., ECF No. 3.) On February 17, 2021, in light of Petitioner’s notification to
the Court that he tested positive for COVID-19 on January 29, 2021, the Court sua sponte extended
Petitioner’s deadline to respond to the January 29, 2021 Order until April 16, 2021. (ECF Nos. 7, 9.)

        On February 10, 2021, the Court received and filed Petitioner’s document entitled “Response
for (a) Clearer Court Perception to Relieve, and Address, as for Facemask Purity and an, now [sic]
Ill-Struck Reason which Stood Healthy for Release, Amend, Moral Obliged” (“February 10
Response”). (Feb. 10, 2021 Response, ECF No. 11.)


1
 Pinpoint citations in this Order refer to the page numbers appearing in the ECF-generated headers
of the Petition.


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
Case 2:21-cv-00335-JLS-MAA Document 13 Filed 08/26/21 Page 2 of 2 Page ID #:76

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.: 2:21-cv-00335-JLS-MAA                                           Date: August 26, 2021
Title:    Sharvon Edward Fredrick v. Warden

         On June 24, 2021, the Court ordered Petitioner to show cause why the Petition should not be
dismissed for failure to state a cognizable habeas claim and for frivolousness (“June 24 Order”).
(June 24, 2021 Order, ECF No. 12.) Petitioner’s response to this Order was due on July 26, 2021.
(Id. at 5.)

                                             Discussion

        To date, Petitioner has not responded to the June 24 Order as required. Accordingly,
Petitioner is hereby ORDERED TO SHOW CAUSE by no later than September 27, 2021 why the
Court should not recommend that the case be dismissed for lack of prosecution and failure to comply
with court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1, 41-6.

       Instead of filing a response to this Order, Petitioner may request to dismiss this action
voluntarily pursuant to Federal Rule of Civil Procedure 41(a). The Clerk is directed to attach Form
CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or (c)) to this Order
to Show Cause.

       Failure to comply with this order by September 27, 2021 will result in a
recommendation that this action be dismissed for failure to prosecute and for failure to comply
with court orders pursuant to Federal Rule of Civil Procedure 41(b).

It is so ordered.


Attachments
Form CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or (c))




CV-90 (03/15)                         Civil Minutes – General                          Page 2 of 2
